Gantt, P. J.
Upon examination of the record in this case, we find that the defendant was indicted in the circuit court of Hickory county for felonious assault with intent to ravish.
At the trial the court gave instructions both for a felony and for a common assault or misdemeanor. The jury found him guilty of the misdemeanor, and assessed his fine at $71; and, having so done, this appeal should -have been certified to the Kansas City court of appeals.
We have not passed upon any of the questions raised, further than to see whether we had jurisdiction ; and, as in our opinion we have none, the record is ordered transferred to the Kansas City court of appeals for determination, as required by the amendment to the constitution creating that court.
All concur.